ACK, CLERK
DEP CLERK

NOV 1 6 2020

JAMES W. McC

By:

Case 4:19-cv-00114-DPM-BD Document 97 Filed 11/16/20 Page 1of3

$1.200

US POSTAGE
FIRST-CLASS

062$0008558540

19 Hy rien

 

890311.13

7. tf Lub &- nobic of Gddahf
Cringe bet yet dhfandals tae pat Aayorec/ iff

Charles Askew
2523 West 12th Street
Little Rock, AR 72202

Litthptoulogiy Rewel py yy

Fem
a Vaddd, Pawn My
“rele thor GOT of /o~/ ose
Case 4:19-cv-00114-DPM-BD Document 97 Filed 11/16/20 Page 2 of 3

C. ASK EW L

C, OkZEk eTaul

Wie— [Ld DEM, | ™~S

   

Pd

 

 

 

 

 

 

 

 

 

 

 

“
[Sitar . 3 . Cosuveniis inedamation Moditted wong vas}
ee: - >
NAREATIVE j
periaens bene ai cexcHTy AND T ST. IN REFERENCE TO A DISTURBANCE. COMMUNICATIONS ADMASED A, ~
4 TACT THI BUS TO KILL THE BUS DRIVER AN IT IS UNKNOWN IF THE SUBJECT IS ARMED. OFFICERS t
MADE CO CONT, BUS DRIVER, JOHNNIE WESLEY. WESLEY ADVISED, CHARLES ASKEW, STARTED $0 DISROBE
” SED ASVO''! ~SULDNT TAKE OFF HIS CLOTHES AND THAT S NLS ASW ASCE
f  itie CATENER ok iM. WESLEY DIDNT PROVIDE OFFICERS WITH ANY OTHER DETAILS. ASKEW
hts IS ANEMIC AND WAS CHANGING FROM A SHORT SLEEVE SHIRT TO A LONG SLEEVE FLANNEL. ASKEW,
HE NEVER MABE ANY THREATS TO THE: BUS DRIVER AND HE GETS SINGLED‘OUT EVERY TIME HE GETS
OTT RRA SED ROU AI mm rr RMON BAD Ir? DANA ID LOCATED APOTTLE OF PEPPER SPRAY.
"OR ALLS yi 1 O_RIDE
Levee gfrsbens ce ete MIR WWAS HEL. ~
ce ee _ ee oe _ ° . seme ihn nda ee ee
“aie DE . ~ Co teat enables (Ja Criminal resisted rest
vot , _ DE GipE (G} Unable to d !
_ n ) ned enough ink woh i:
| RELATED CASE NUMBER(S) 4
CAR JACKING C]yEs JNO DRIVE-BY cys @ Wxo : GANG RELATED? ~=[JYES {ZNO
, HATE/BIAS RELATIONSHIP: — [¥(88) None LIYES, SEE BELOW
RACIAL (Anti) RELIGIOUS (Anth) ETHNICITY | NATIONAL ORIGIA (Ant-) SEXUAL, (Anti-)
ID White... (21) Jewish - (7 Hispana ; 32) Mal- H-nosexenl (Gov) os
(iaypiee {eazy cathotic 402: Onbker Extmicity (32) Female Homosexyal (Lesbian)
(13) American Indian/ —* 'LJ25) Prenestant . - . os. (43+ Homoscawal (Gav and Lesh
CO Ainskan sate (24) tstamic (Muslim) DISABILITY (Asti-) “ (44) Heaceaspret
(14) Asian / Pocificislander (25) Other Religion - (sn physiel Disabllin- (45) Itise-
(15) Muhi-Racial Group (26) Multi-Refigious Group (Ji) Mental Disabitiey .

 

an Athowst/4 pias

mentee oe al rr

1s etly tatsem or peal in praider, Lat Lay
hy Ge na, . hit pea Fe [edlee
wad Jie ta bx shang 0 tlh on
Libtirk lo patl Cate Leyd (ible flan “Oh bu 5, lle“
“e ype  p olid Nof feciw's a fio Canfae”
Ci ih Coplay UY CB ches eG. Fe

 

bat wW
Case 4:19-cv-00114-DPM-BD Document 97 Filed 11/16/20 Page 3 of 3
Castoom bittiicl og at,

T/F = jy
7 / { d EASTERN TST Court
ARKANSAS
ASkEW NOV 1 52020

VS JAMES W. MeCORMACK, CLERK
Rock REION
“ain Ais @ inpiling Bekldlivy op
Fil, 1%08S. BLOAd Wy WE
Aihtle hock oehaal 73206

43 ton Clne luhy 4 rtain pai
Va
Fam 2 Cod gow fe D523 uw. [2
lird home go) Lh, pilbwy obit, -~'~

COPY

EP CLERK
